DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I, II and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/2020.
Applicant's election with traverse of Species III drawn to claims 1, 2 and 8-20 in the reply filed on 6/4/2020 is acknowledged.  The traversal is on the ground(s) that Species I is generic and encompasses all claims, Species II is encompassed by claim 7, Species III is encompassed by claims 8 and 9, Species IV is encompassed by claims 3-6, Fig. 2, 5, 9 and 10 are generic embodiments, Fig. 11 corresponds to the embodiment of Fig. 6, Fig. 12 corresponds to the embodiment of Fig. 7, and for these reasons, there is not serious search burden.  This is not found persuasive because each of the Species I-IV corresponding to Fig. 5-8, respectively, each disclose different embodiments which require a different field of search for each embodiment, causing a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10-13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2008/0049049 A1 to Park et al.
As to claim 1, Park discloses a method for video enhancement, applied to an electronic device, comprising: obtaining a current brightness of a display panel of the electronic device when a video is playing in the display panel (Fig. 4, paragraph 0061, where in step (S1) the luminance level of the display are detected); comparing the current brightness with a target brightness (Fig. 4, paragraph 0062, where in step (S3) the detected luminance level is compared to a permitted luminance level); determining an effect of video enhancement according to a comparing result of the current brightness and the target brightness (Fig. 4, paragraphs 0062-0070, where based on the comparison result, either step (S4) or step (S9) is performed); and processing the video according to a video enhancement corresponding to the effect of video 
As to claim 2, Park discloses the method, wherein processing the video according to a video enhancement corresponding to the effect of video enhancement, comprising: processing the video, by adjusting at least one parameters of images of the video, according to a video enhancement corresponding to the effect of video enhancement (Fig. 1, paragraphs 0033-0034, where the signal processing part (20) performs various functions on the received video signals).
As to claim 10, Park discloses the method, wherein the operation of determining an effect of video enhancement according to a comparing result of the comparison of the current brightness and the target brightness, comprises: determining an effect of video enhancement according to the current brightness, when the current brightness is less than the target brightness (Fig. 4, paragraphs 0062-0070, where based on the comparison result, either step (S4) or step (S9) is performed); and determining an effect of video enhancement to be a predetermined effect when the current brightness is not less than the target brightness (Fig. 4, paragraphs 0062-0071, where in step (S15) video signal processing is performed based on the results from steps (S4) or (S9)).
As to claim 11, Park discloses the method, wherein the operation of determining an effect of video enhancement according to the current brightness, comprises: obtaining at least one video enhancement parameter corresponding to the current brightness; and determining an effect of video enhancement according to the at least one video enhancement parameter (Fig. 1 and 4, paragraphs 0033-0034 and 0061-
As to claim 12, Park discloses the method, wherein the operation of determining an effect of video enhancement according to the current brightness, comprises:Page 5 of 11Appl. No. 16/695,154 Office Action Responsedetermining a difference between the current brightness and the target brightness (Fig. 4, paragraphs 0061-0070, where in steps (S3, S9) the difference between the current luminance and a target luminance is determined); obtaining a video enhancement parameter corresponding to the difference; and determining an effect of video enhancement basing on the video enhancement parameter (Fig. 4, paragraphs 0061-0071, where based on the comparison result, the video is processed in step (S15)).
As to claim 13, Park discloses the method, wherein before comparing the current brightness with the target brightness, the method further comprises: determining the target brightness determined to be an expected brightness that is predetermined, wherein the expected brightness is input into the electronic device basing on an input instruction when the video is playing (Fig. 4, paragraphs 0061-0071, where the expected/target brightness is the permitted and reference luminance).
As to claim 15, Park discloses the method, wherein before obtaining a current brightness of a display panel of the electronic device when a video is playing in the display panel, the method further comprises: determining whether or not the electronic device is running a predetermined video player; andPage 6 of 11Appl. No. 16/695,154 Office Action Responsedetermining the electronic device to be playing the video when the predetermined video player is running in the electronic device (Fig. 4, paragraph 0061, where a video is played in step (S1)).
claim 18, Park discloses limitations similar to claim 1.
As to claim 19, Park discloses a limitation similar to claim 2.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0049049 A1 to Park et al. in view of U.S. Patent Pub. No. 2004/0223007 A1 to Mamata.
As to claim 8, Park is deficient in disclosing the method, wherein before comparing the current brightness with a target brightness, the method further comprises: activating a timer and starting timing at the time when the current brightness is obtained; and when the current brightness remains unchanged within a period of determined time after the timer is activated, performing the operation of comparing the current brightness with a target brightness.
However, Mamata discloses the method, wherein before comparing the current brightness with a target brightness, the method further comprises: activating a timer and starting timing at the time when the current brightness is obtained; and when the current brightness remains unchanged within a period of determined time after the timer is activated, performing the operation of comparing the current brightness with a target brightness (Fig. 5, paragraph 0053, where in step (S109) a timer is activated and after 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method for video enhancement as taught by Park by including activating a timer for measuring current brightness as taught by Matama.  The suggestion/motivation would have been in order to keep the display brightness updated (Mamata, paragraph 0053).
As to claim 9, Park is deficient in disclosing the method, after activating a timer and starting timing at the time when the current brightness is obtained, the method further comprising: reactivating a timer and restarting timing at the time when the current brightness is changed to a changed current brightness within the period of determined time; and when the changed current brightness remains unchanged within a period of determined time after the timer is reactivated, comparing the changed current brightness with the target brightness; and performing the operation of determining an effect of video enhancement according to a comparing result of the current brightness and the target brightness.
However, Matama discloses the method, after activating a timer and starting timing at the time when the current brightness is obtained, the method further comprising: reactivating a timer and restarting timing at the time when the current brightness is changed to a changed current brightness within the period of determined time; and when the changed current brightness remains unchanged within a period of determined time after the timer is reactivated, comparing the changed current brightness with the target brightness (Fig. 5, paragraph 0053, where the timer is 
As to claim 14, Park is deficient in disclosing the method, wherein before comparing the current brightness with the target brightness, the method further comprises: determining the target brightness according to a usage habits of a user, by: obtaining an expected brightness predetermined basing on an input instruction when the video is playing; storing the expected brightness associating with a light intensity of the environment in which the electronic device is currently located; and determining the target brightness that is corresponding to the light intensity to be a half of the expected brightness.
However, Mamata discloses the method, wherein before comparing the current brightness with the target brightness, the method further comprises: determining the target brightness according to a usage habits of a user, by: obtaining an expected brightness predetermined basing on an input instruction when the video is playing (Fig. 5, paragraph 0049, where in step (S104) the target brightness is calculated); storing the expected brightness associating with a light intensity of the environment in which the electronic device is currently located (Fig. 5, paragraph 0050, where in step (S105) the target brightness is written into register (181)); and determining the target brightness that is corresponding to the light intensity to be a half of the expected brightness (Fig. 5, paragraph 0052, where the brightness is adjusted in steps (S107, S108)).
Park by including obtaining and storing an expected brightness as taught by Mamata.  The suggestion/motivation would have been in order to change the display brightness in steps in order to save power (Mamata, paragraph 0092).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0049049 A1 to Park et al. in view of U.S. Patent Pub. No. 2003/0081133 A1 to Lee et al.
As to claim 16, Park is deficient in disclosing the method, wherein before obtaining a current brightness of a display panel of the electronic device when a video is playing in the display panel, the method further comprises: obtaining a compressed and encoded video; and decoding and displaying the video; wherein the electronic device is capable of decoding the video by both of hardware decode and software decode; and in the process of decoding the video, the operation of obtaining a current brightness of a display panel of the electronic device when a video is playing in the display panel is performed.
However, Lee discloses the method, wherein before obtaining a current brightness of a display panel of the electronic device when a video is playing in the display panel, the method further comprises: obtaining a compressed and encoded video; and decoding and displaying the video; wherein the electronic device is capable of decoding the video by both of hardware decode and software decode (Fig. 1, paragraphs 0025-0026, where video codec (102) obtains compressed and encoded video and decodes the video and displays the video on LCD (110)); and in the process 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of video enhancement as taught by Park by including obtaining a compressed and encoded video and decoding and display the video as taught by Lee.  The suggestion/motivation would have been in order to convert the video into a format that is able to be displayed on a display (Lee, paragraph 0026).
As to claim 20, Park discloses limitations similar to claim 1.  In addition, Park discloses an electronic device, comprising one or more processors (Fig. 1, paragraph 0030, signal processing part (20)), a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors; and when the one or more programs are executed the process performs a method for video enhancement (Fig. 1, paragraph 0050, where controller (40) has a memory which stores programs).
Park is deficient in disclosing a video codec.
However, Lee discloses a video codec (Fig. 1, paragraph 0026, video codec (102)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device which performs the method for video enhancement as taught by Park by including a video codec as taught by Lee.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0049049 A1 to Park et al. in view of U.S. Patent Pub. No. 2003/0081133 A1 to Lee et al. as applied to claim 16 above, and further in view of WO/2017/157109 to Wu.
As to claim 17, Park and Lee are deficient the method, wherein the compressed and encoded video comprises data in RGBA format; when the video is decoded, the data in RGBA format is converted into data in HSV format by: obtaining a histogram of the image content of images of the video; applying a statistics to the histogram whereby obtaining a converting parameter for converting the data in RGBA format into the data in HSV format; and converting the data in RGBA format into the data in HSV format basing on the converting parameter.
However, Wu discloses the method, wherein the compressed and encoded video comprises data in RGBA format; when the video is decoded, the data in RGBA format is converted into data in HSV format (Fig. 2, paragraph 0069, where in step (304 the data is converted from RGBA to HSV format) by: obtaining a histogram of the image content of images of the video; applying a statistics to the histogram whereby obtaining a converting parameter for converting the data in RGBA format into the data in HSV format; and converting the data in RGBA format into the data in HSV format basing on the converting parameter (Fig. 2, paragraphs 0069-0072, where histogram equalization is performed in steps (S304, S305)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of video enhancement as taught by Park and Lee by including converting encoded video data from RGBA to HSV format as taught by Wu.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627